Citation Nr: 0705547	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
PTSD, currently 30 percent disabling.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in July 2002 which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
duty to assist, the letter informed the appellant what 
evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for an increased rating claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  This was accomplished in this 
case and content complying notice was accomplished, together 
with proper VA process.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claim on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Increased Rating

Service connection was established for PTSD by rating 
decision of May 1997.  A 10 percent evaluation was assigned, 
effective from September 1996.  By rating decision of 
April 2001, the veteran's 10 percent rating was increased to 
30 percent, effective, June 1998.  This evaluation has been 
in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9411.  

After scrutinizing the evidence -- which consists of a July 
2003, VA psychiatric examination and VA outpatient treatment 
reports from May 2002 to March 2003--- it is the Board's 
conclusion that the veteran's symptoms remain most consistent 
with no more than the schedular criteria for a 30 percent 
rating throughout the appeal period.  The evidence does not 
support a higher rating for PTSD.  

In this regard, the evidence shows the presence of an 
anxious, angry and depressed mood.  He states he has sleep 
disturbance.  He had no homicidal or suicidal ideation.  He 
had no formal thought disorder and no panic attacks.  He has 
no obsessions, compulsions, phobias or ritualistic behavior.  
He was consistently alert and oriented x's 3.  During this 
period, he and his sixth wife of 17 years were still 
together, although he believes that his other five wives left 
him because of his PTSD, and this wife has remained with him 
because they spend a great deal of time apart.  He has been 
in outpatient psychiatric treatment for some time and sees a 
psychiatrist on a regular basis.  He had mildly impaired 
concentration and attention.  His short term memory and 
concentration was grossly intact.  His cognitive functioning 
is at times disrupted due to PTSD-related distress.  He is 
able to care for his personal needs and personal grooming.  
He can manage funds.  His social and personal adjustment is 
moderately impaired.  His support system is minimal and he 
spends most of his time alone.  When treated in July 2002, a 
psychiatrist noted that the veteran was alert, calm, and 
cooperative though somewhat hypervigilant.  It was also noted 
that the veteran had difficulty trusting people, that he 
denied auditory hallucinations, that his attention and 
judgment was good, and that his anxiety was minimal with no 
panic.  The psychiatrist stated that the veteran's PTSD and 
paranoid psychosis limited his ability to work.  He further 
stated that the veteran's mental condition associated with 
recent history of cardiac infarction made him unable to work.  
The VA examiner of July 2003, however, stated that when the 
veteran was able to work (now he is unable to work due to his 
heart condition), his PTSD symptoms would cause mild to 
moderate difficulty in work efficiency.  

On this record, the Board considers the evidence to 
satisfactorily show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as to 
establish no more than a 30 percent schedular evaluation.  
The evidence does not show occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as stereotyped speech, panic attacks more than once a 
week, impairment of short and long term memory, impaired 
judgment or impaired abstract thinking.  While a VA 
psychiatrist in 2002 stated that the veteran's PTSD symptoms 
limited his ability to work, the Board finds that the record 
shows that such limitation is equivalent to no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  This is 
supported by the VA examiner's opinion in 2003 that the 
veteran's PTSD causes at most moderate occupational 
impairment.  As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
30 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score was noted to be 60 
during a May 2002 VA outpatient treatment report and 55 
during his July 2003 VA psychiatric examination.  The 55 to 
60 GAF score is reflective of mild to moderate 
symptomatology.  This continuum goes from having some 
difficulty with social, occupational, and school functioning, 
to moderate difficulties in these areas with few friends, and 
conflicts with peers and co- workers.  In this case, the 
veteran reports that he is socially isolated, and he had 
conflicts with co-workers when he was able to work.  This 
appears to be evident of symptomatology no more than moderate 
in degree, and in line with the 30 percent symptomatology, 
throughout the appeals period.  The percentage evaluation is 
to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased rating for PTSD in 
excess of 30 percent is not in order.


ORDER

An increased rating for PTSD is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


